United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
Yellowstone National Park, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0599
Issued: June 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from an October 7, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to an accepted August 16, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the October 7, 2016 decision. However, since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On August 23, 2016 appellant, then a 62-year-old visitor use assistant, filed a traumatic
injury claim (Form CA-1) alleging that on August 16, 2016 he strained tendons in his left hand,
index finger, middle finger, and ring fingers as a result of squeezing a mule’s lead rope really
hard while riding on horseback. He did not stop work.
By letter dated August 31, 2016, OWCP advised appellant that no evidence was
submitted to establish his claim. It requested that he respond to the attached questionnaire to
establish that the August 16, 2016 incident occurred as alleged and provide additional medical
evidence to establish that he sustained a diagnosed condition as a result of the alleged incident.
Appellant was afforded 30 days to submit the requested information.
Appellant submitted a work restriction form dated September 21, 2016 from
Dr. Richard N. Vinglas, a Board-certified orthopedic surgeon, who indicated that appellant was
released to full duty on September 21, 2016.
OWCP denied appellant’s claim in a decision dated October 7, 2016. It accepted that the
August 16, 2016 employment incident occurred as alleged, but denied his claim because the
medical evidence of record was insufficient to establish a diagnosed condition causally related to
the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.8 An employee may establish that the employment incident

3
4

5 U.S.C. § 8101 et seq.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

2

occurred as alleged, but fail to show that his or her disability or condition relates to the
employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS
Appellant alleged that he strained tendons in his left hand, index finger, middle finger,
and ring fingers as a result of an August 16, 2016 work incident. OWCP accepted that the
August 16, 2016 incident occurred as alleged, but denied his claim because of insufficient
medical evidence to establish a medical diagnosis causally related to the accepted incident. The
Board finds that appellant has not established that he sustained a traumatic injury on
August 16, 2016.
Appellant submitted a work restriction form dated September 21, 2016 from Dr. Vinglas
who indicated that appellant was released to full duty on September 21, 2016. He did not,
however, provide any medical diagnosis or opinion on the cause of appellant’s current
symptoms. Accordingly, the Board finds that Dr. Vinglas’s opinion lacks probative value
because he failed to provide a firm medical diagnosis or any explanation as to the cause of
appellant’s alleged left hand injury.13
On appeal, appellant alleges that since OWCP’s last decision he had secured the missing
information regarding fact of injury and diagnosis and had submitted new medical reports. The
Board’s jurisdiction, however, is limited to evidence that was before OWCP at the time it issued
its final decision. Accordingly, it may not consider this new evidence for the first time on
appeal.14 As noted above, to meet his burden of proof appellant must submit probative
rationalized medical evidence to establish that the employment incident caused a personal
injury.15 Because appellant has not submitted such medical evidence, he has not met his burden
of proof to establish his traumatic injury claim.
9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

13

Roy L. Humphrey, 57 ECAB 238, 242 (2005); Michael E. Smith, 50 ECAB 313 (1999).

14

See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

15

Supra note 5.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted August 16, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2016 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

